           Case MDL No. 2804 Document 5083 Filed 07/29/19 Page 1 of 1



                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION
      Fire and Police Retiree Health Care Fund, San Antonio v. )
             CVS Health Corporation,                           )                      MDL No. 2804
             S.D. Texas, C.A. No. 4:19-02089                   )


                ORDER VACATING CONDITIONAL TRANSFER ORDER


        A conditional transfer order was filed in this action (Fire and Police) on June 18, 2019. Prior
to expiration of that order's 7-day stay of transmittal, plaintiff in Fire and Police filed a notice of
opposition to the proposed transfer. Plaintiff later filed a motion and brief to vacate the conditional
transfer order. The Panel has now been informed that Fire and Police was remanded to the 152nd
Judicial District Court of Harris County, Texas, by the Honorable Andrew S. Hanen in an order filed
on July 24, 2019.

      IT IS THEREFORE ORDERED that the Panel’s conditional transfer order designated as
"CTO-97" filed on June 18, 2019, is VACATED insofar as it relates to this action.


                                                       FOR THE PANEL:



                                                       John W. Nichols
                                                       Clerk of the Panel
